DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on 07/21/2020.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 10-13 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, respectively, of U.S. Pat. No. 10757565. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims merely broaden the claim limitations of the patented case by omitting certain claim limitations.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding claim 1, of U.S. Patent No. 10757565 teach, a method of operation of a node in a cellular communications network, comprising: 
 Limitations of Claim 1 of the Instant Application
Limitations of Claim 1 of U.S. Patent No. 10757565. 
determining that a wireless device is to operate in a long range extension mode of operation if there is difficulty in establishing communication between the wireless device and the cellular communications network, the long range extension mode of operation being a mode of operation of the wireless device in which the wireless device is configured to maintain communication with the cellular communications network over an extended range as compared to a normal range over which the wireless device is enabled to maintain communication with the cellular communications network when operating in a normal mode of operation; and 
if the wireless device is to operate in the long range extension mode of operation, activating one or more long range extension mechanisms such that the wireless device operates in the long range extension mode of operation.
determining that the wireless device is to operate in a long range extension mode of operation in the cellular communications network when Reference Signal Received Power, RSRP, measured by the wireless device is less than a predefined threshold RSRP, the long range extension mode of operation being a mode of operation of the wireless device in which the wireless device is configured to maintain communication with the same cellular communications network over an extended range as compared to a normal range over which the wireless device is enabled to maintain communication with the cellular communications network when operating in a normal mode of operation; and
if the wireless device is to operate in the long range extension mode of operation, activating one or more long range extension mechanisms such that the wireless device operates in the long range extension mode of operation in the same cellular communications network;
where there is difficulty in establishing communication between the wireless device and the cellular communications network including at least one of the group consisting of: difficulty in establishing an uplink from the wireless device to the cellular communications network; and difficulty in establishing a downlink from the cellular communications network to the wireless device. 


Regarding claims 1-20 the limitations of claims 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting with respect to claims 1-13 of U.S. Pat. No. 10757565.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.2.	Ascertaining the differences between the prior art and the claims at issue.3.	Resolving the level of ordinary skill in the pertinent art.4.	Considering objective evidence present in the application indicating                 obviousness or nonobviousness.

Claims 1-6 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lim (U.S. Pub. 20100304738) in view of Chande (U.S. Pub. 20130102309). 

Regarding claim 1 Lim disclose a method of operation of a node in a cellular communications network, comprising:
determining that a wireless device is to operate in a long range extension mode of operation if there is difficulty in establishing communication between the wireless device and the cellular communications network (para. 31, For the downlink signal quality determination, the mobile terminal identifies a received signal strength indicator (RSSI) value and a signal-to-noise ratio (SNR) value of a radio frequency (RF) signal of the wireless AP. When the RSSI value is less than a predetermined RSSI value, and the SNR value is less than a predetermined SNR value, the mobile terminal provides an indication to switch the communication operations from the WLAN to the WWAN); and
if the wireless device is to operate in the long range extension mode of operation, activating one or more long range extension mechanisms such that the wireless device operates in the long range extension mode of operation.  (para. 31, the mobile terminal provides an indication to switch the communication operations from the WLAN to the WWAN).
Lim does not specifically discloses the long range extension mode of operation being a mode of operation of the wireless device in which the wireless device is configured to maintain communication with the cellular communications network over an extended range as compared to a normal range over which the wireless device is enabled to maintain communication with the cellular communications network when operating in a normal mode of operation. However Chande teach femto node 106 can increase transmit power based on a registration attempt and measurement report received from UE 112 where UE 112 is outside of coverage area 108 but inside of the extended coverage area (see para. 50, Fig. 1)). 
Lim and Chande are analogous because they pertain to the field of wireless data communication networks and, more specifically, to maintaining connectivity with wireless communication systems.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Chande in the system of Lim to reconnect or reestablish communication with the cell when the connection has been interrupted or weakened. The motivation for doing so would have been to maintain seamless continuity of a provided service.
Regarding claim 2 Lim disclose wherein the difficultly in establishing communication between the wireless device and the cellular communications network is a difficulty in establishing an uplink from the wireless device to the cellular communications network and/or a downlink from the cellular communications network to the wireless device (para. 31, 77, the mobile terminal is adapted to perform a downlink signal quality determination and an uplink signal quality determination (…). Each module 602, 604, 606, 624, and 634 is adapted to determine and provide a signal quality level at its output which is one of a plurality of discrete quality indicators. In this embodiment, the plurality of discrete quality indicators include: NONE, VERY POOR, POOR, AVERAGE, and GOOD. 
Regarding claim 3 Lim disclose wherein the one or more long range extension mechanisms comprise at least one of a group consisting of: 
use of an increased transmit power that eases the difficulty in establishing communication between the wireless device and the cellular communications network, 
use of an increased amount of reference signal resources that ease the difficulty in establishing communication between the wireless device and the cellular communications network, 
use of one or more modified repetition schemes that ease the difficulty in establishing communication between the wireless device and the cellular communications network (para. 74-75, 1SNR: used to extend wireless network range when the quality indicator of the RSSI drops to POOR. Tx Retries: used to detect congested air link under presences of uplink traffic. This parameter may only have two (2) quality indicators--GOOD or POOR), 
use of one or more scheduling restrictions that ease the difficulty in establishing communication between the wireless device and the cellular communications network, 
use of one or more modulation and coding schemes that ease the difficulty in establishing communication between the wireless device and the cellular communications network, 
use of one or more synchronization signals that ease the difficulty in establishing communication  between the wireless device and the cellular communications network, and 
use of random access resources that ease the difficulty in establishing communication between the wireless device and the cellular communications network. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the third of the alternatives.
Regarding claim 4 Lim disclose further comprising determining that there is difficulty in establishing communication between the wireless device and the cellular communications network when one or more parameters indicative of the difficulty in establishing communication between the wireless device and the cellular communications network are worse than one or more corresponding predefined thresholds (para. 67, If, however, the current RSSI value is less than or equal to the predetermined RSSI threshold value at step 406, then the processor identifies a current SNR value of the RF signal (step 408 of FIG. 4). If the current SNR value is greater than a predetermined SNR value (step 410 of FIG. 4), then the processor provides the indication to maintain communications in the WLAN (i.e. not to switch from the WLAN to the WWAN)).
Regarding claim 5 the limitations of claim 5 are rejected in the same manner as analyzed above with respect to claim 4.
Regarding claim 6 Lim disclose further comprising determining that there is difficulty in establishing communication between the wireless device and the cellular communications network when: communication between the wireless device and the cellular communications network is not possible in the normal mode of operation; and a received strength of signal with respect to the wireless device is less than or equal to a predefined threshold received strength of signal (para. 41, In one embodiment, the level of contention on the uplink may be derived from the number of transmission retries on the uplink. A transmission retry may be derived from an identified change in transmission rate for the mobile terminal).
Regarding claim 14 Lim disclose  wherein: the node is a network node (para. 31, a mobile communication device or terminal is adapted to operate in a wireless local area network (WLAN)); and 
the method further comprises determining that there is difficulty in establishing communication between the wireless device and the cellular communications network when no response is received from the wireless device after the network node has sent a predefined number of uplink scheduling grants to the wireless device (para. 31, the mobile terminal is adapted to perform a downlink signal quality determination and an uplink signal quality determination. For the downlink signal quality determination, the mobile terminal identifies a received signal strength indicator (RSSI) value and a signal-to-noise ratio (SNR) value of a radio frequency (RF) signal of the wireless AP). 
Regarding claim 15 the limitations of claim 15 are rejected in the same manner as analyzed above with respect to claim 14.
Regarding claim 16 Lim disclose  wherein: the node is a network node (para. 31, a mobile communication device or terminal is adapted to operate in a wireless local area network (WLAN)); and 
the method further comprises determining that there is difficulty in establishing communication between the wireless device and the cellular communications network when a received strength of signal for an uplink from the wireless device to the network node is less than a predefined uplink received strength of signal (para. 41, In one embodiment, the level of contention on the uplink may be derived from the number of transmission retries on the uplink. A transmission retry may be derived from an identified change in transmission rate for the mobile terminal).
Regarding claim 17 Lim disclose  wherein: the node is a network node (para. 31, a mobile communication device or terminal is adapted to operate in a wireless local area network (WLAN)); and 
activating the one or more long range extension mechanisms comprises transmitting a request to the wireless device for the wireless device to operate in the long range extension mode of operation (para. 31, the mobile terminal provides an indication to switch the communication operations from the WLAN to the WWAN).
Regarding claim 18 Lim disclose wherein: the node is a network node (para. 31, a mobile communication device or terminal is adapted to operate in a wireless local area network (WLAN)); and 
the method further comprises determining that there is difficulty in establishing communication between the wireless device and the cellular communications network when the wireless device is stationary and within a coverage hole within a coverage area of the cellular communications network (para. 48, UE 112 can move from within coverage area 108 of femto node 106 inside the premises 110, to outside of the coverage area 108 while within the premises 110, in which case UE 112 connects to another base station, such as base station 102, for receiving wireless network access).
Regarding claim 19 Lim disclose further comprising selecting one or more parameters for the long range extension mode of operation as a function of a difficulty level in establishing communication between the cellular communications network and the wireless device (para. 31, when the RSSI value is less than a predetermined RSSI value, and the SNR value is less than a predetermined SNR value).
Claim 20 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lim (U.S. Pub. 20100304738) in view of Chande (U.S. Pub. 20130102309) further in view of Wang et al. (U.S. Pub. 20090042582).  
Regarding claim 10 Lim and Chande do not specifically disclose wherein the node is the wireless device, and the method further comprises, if the wireless device is to operate in the long range extension mode of operation, attempting a random access using one or more resources dedicated for the long range extension mode of operation. However Wang disclose (para.35, if the pathloss estimate is greater than or equal to the threshold for area C, (i.e., UE-estimate-pathloss.gtoreq.Threshold.sub.FAR-range), then the WTRU 110 selects a RACH with a preamble extended cyclic prefix type as described above).
Lim, Chande and Wang are analogous because they pertain to the field of wireless data communication networks and, more specifically, to facilitating long range communications.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Wang in the system of Lim and Chande to enable the system to use the appropriated resources depending on the area of coverage. The motivation for doing so would have been to improve the long range communications.
Regarding claim 12 Lim disclose wherein: the node is a network node (para. 31, a mobile communication device or terminal is adapted to operate in a wireless local area network (WLAN)).
Lim and Chande do not specifically disclose activating the one or more long range extension mechanisms comprises: signaling information to the wireless device that is indicative of at least one of a group consisting of: one or more radio resources dedicated for random access attempts in the long range extension mode of operation and one or more radio resources dedicated for uplink scheduling requests in the long range extension mode of operation. However Wang disclose (para. 30, A second preamble with an extended type of cyclic prefix and preamble format, may be utilized for mid range areas such as area B. or a long range for area C. In this manner, an increase in the cell's random access service quality and efficient RACH resource utilization, based on the A, B or C area characteristics, may be achieved).
Lim, Chande and Wang are analogous because they pertain to the field of wireless data communication networks and, more specifically, to facilitating long range communications.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Wang in the system of Lim and Chande to enable the system to use the appropriated resources depending on the area of coverage. The motivation for doing so would have been to improve the long range communications.
Regarding claim 13 the limitations of claim 13 are rejected in the same manner as analyzed above with respect to claim 12.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lim (U.S. Pub. 20100304738) in view of Chande (U.S. Pub. 20130102309) further in view of Bitran et al. (U.S. Pub. 20090207826).  
Regarding claim 11 Lim and Chande do not specifically disclose wherein the node is the wireless device, and the method further comprises, if the wireless device is to operate in the long range extension mode of operation, attempting a scheduling request transmission using one or more resources dedicated for the long range extension mode of operation. However Bitran disclose (para. 9-10, establishing a first connection between a wireless terminal and a base station of a long-range wireless data network, which operates in accordance with a first protocol that defines a sequence of time frames for transmission of data between the wireless terminal and the base station; sending a signal from the wireless terminal to the base station identifying an interval including one or more of the time frames during which the wireless terminal will not receive data from the base station.
Lim, Chande and Bitran are analogous because they pertain to the field of wireless data communication networks and, more specifically, to facilitating long range communications.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Bitran in the system of Lim and Chande to enable the system to use the appropriated resources depending on the area of coverage. The motivation for doing so would have been to improve the long range communications.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

 /CHI H PHAM/            Supervisory Patent Examiner, Art Unit 2471